Exhibit 10.78.2

 

FOURTH AMENDMENT OF RESTRICTED STOCK AWARD AGREEMENT

 

This Fourth Amendment of Restricted Stock Award Agreement is between Path 1
Network Technologies Inc. (“Path 1”) and John Zavoli (“Zavoli”) as of
September 23, 2005. It amends the Restricted Stock Award Agreement between the
parties dated October 23, 2003, as amended to date (the “Agreement”).

 

Zavoli is Path 1’s Director, Chief Executive Officer, President, Chief Financial
Officer, General Counsel and Secretary. This Amendment is entered into in
anticipation of Zavoli’s resignation as Director, Chief Executive Officer,
President, Chief Financial Officer, General Counsel and Secretary and an
employee.

 

1. A new Section 17 is added to the Agreement to read in full as follows:

 

17. Resignation. Notwithstanding anything in Section 3(b) or Section 16 to the
contrary, in the event Zavoli resigns as Director, Chief Executive Officer,
President, Chief Financial Officer, General Counsel and Secretary and an
employee effective September 23, 2005, 10,000 of the shares of Restricted Stock
shall vest immediately on September 23, 2005, whether or not such day is within
a “closed window period,” and shall thereupon become Vested Stock; and thereupon
the provisions of paragraphs (a) and (b) of Section 16 shall entirely cease to
be effective as to those 10,000 shares; and all the remaining 55,000 shares
shall vest immediately on the Special Vest Date, whether or not such day is
within a “closed window” period, and shall thereupon become Vested Stock; and
thereupon the provisions of paragraphs (a) and (b) of Section 16 shall entirely
cease to be effective as to those 55,000 shares; provided, that of Zavoli does
not serve Path 1 as an (unpaid) consultant through the Special Vest Date, such
55,000 shares shall not vest but instead shall be forfeited. The “Special Vest
Date” shall be the second business day after Path 1’s third-quarter 2005
earnings announcement.

 

2. The parties acknowledge that Zavoli never entered into the Rule 10b5-l stock
selling plan contemplated by Section 16 of the Agreement.

 

3. Except as expressly amended by this Amendment, the Agreement remains
unchanged and in full force and effect.

 

4. The parties acknowledge that they have the right to have been represented by
legal counsel of their own choosing, and that Heller Ehrman LLP and Hayden
Trubitt are representing Path 1 and are not representing Zavoli.

 

/s/ John Zavoli

JOHN ZAVOLI

PATH 1 NETWORK TECHNOLOGIES INC.

By:

 

/s/ Frederick Cary

   

Frederick Cary, Director and Authorized Agent